FILE COPY




                                                                   FILED IN COURT OF APPEALS
                           IN THE SUPREME COURT OF TE




NO. 12-0349
                                                                           TV L£B TJ?ri pRX
 KEITH E. MILLER, M.D.                                                           lelbyCom
 v.

 STEVEN F. HOTZE, M.D.                                                            12th District.




                                                                                 March 29, 2013


         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denieddenied.

                                                                                                   n



                                     **********


         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

         It is further ordered that petitioner, KEITH E. MILLER, M.D., pay all costs incurred on
 this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 10th day of May, 2013.

                                                     H^1—*^-^_- K- VWj^SSS^^^                  .
                                                     Blake A. Hawthorne, Clerk

                                                     By Kathy Sandoval, Deputy Clerk